Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This Office Action is in response to arguments and amendments filed on 3/24/2021. 
The following is the status of claims: 
Claims 1 and 10 have been cancelled;
Claims 2-8, 11, 13-16, 18, 20, and 21 have been amended. 
Thus, claims 2-9 and 11-21 are currently pending for examination.

Response to Arguments
Applicant's arguments, filed on 3/24/2021, with respect to the pending amended claims have been fully considered and are persuasive, and as a result the amendments to the claims overcome the previous rejection(s).

REASONS FOR ALLOWANCE
Claims 2-9 and 11-21 are allowed over the prior art of record.
The following is an examiner's statement of reasons for allowance:
With respect to the independent claims 2, 14, and 21, the claimed features in independent claim 2 (and substantially similar independent claim 14 and claim 21):

“generating a backup stream of data accessed from a storage device, wherein the
backup stream is generated for use in creating a synthetic full backup image
of the storage device,


receiving one or more extents of data accessed from the storage device;

identifying a span of one or more contiguous existing extents of data of the one or more extents of data, wherein existing extents of data include data of the storage device that has not been changed;

determining whether the span of one or more contiguous extents of data meets a first threshold;

in response to a determination that the span of one or more contiguous existing extents of data meet the first threshold, including the span of one or more contiguous existing extents of data in the backup stream;

determining whether a new extent of data accessed from the storage device meets a second threshold, 

wherein the new extent of data includes new data accessed from the storage device; and

in response to a determination that the new extent of data meets the second threshold, including the new extent of data in the backup stream.”;


in conjunction with other elements of the independent claims are not suggested, anticipated or found to be obvious over the prior art made of record. The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.


The closest prior art:
Pang et al., US Pub. No. 9,594,753, teaches improved techniques for fragmentation repair of synthetic backups is disclosed where a locality measure is computed with respect to a group of segments comprising a portion of a file and the computed locality measure is compared to a repair criteria and a decision whether to repair fragmentation of segments comprising the group is made based at least in part on the comparison;

however, the above cited prior art does not teach or fairly suggest each and every of the above limitations.

In reaching the conclusion of allowance, the examiner interprets the claims in light of the specification. The examiner takes notice of the specification dated 3/25/2019, with particular attention to paragraphs 0059-0061; and the examiner also found figures 3C and 3D helpful in understanding how the method operates as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."







Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Evan Aspinwall/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        4/8/2021